Citation Nr: 0704114	
Decision Date: 02/08/07    Archive Date: 02/22/07

DOCKET NO.  03-23 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for depression secondary to 
a service-connected disability.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The veteran served on active duty from September 1983 to June 
1987.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board in a separate decision rendered concurrently with 
this one vacated a February 15, 2006 Board decision that 
denied service connection for depression secondary to a 
service-connected disability, on the basis that there was 
relevant evidence constructively, but not actually, of record 
at the time of the Board's decision.  

The veteran argues that he has depression due to a 
service-connected disability.  Service connection is in 
effect for chronic lumbosacral strain with degenerative disc 
disease and degenerative joint disease and for residuals of 
right hip fracture.  

The record contains a March 2004 VA psychiatric examination 
report in which the examiner - a board certified psychiatrist 
-- indicated that the veteran was malingering and had a 
personality disorder.  October 2003 and March and June 2004 
treatment reports containing impressions of depression 
primarily due to medical condition of pain were from a nurse.  
There was a May 2004 letter from a VA physician who stated 
that the veteran had developed significant depression related 
to his physical disability.  However, there was no evidence 
that the VA physician who wrote the May 2004 letter had 
examined the veteran psychiatrically or had examined the 
veteran as thoroughly as the March 2004 VA examiner did.

There are now of record September 2005 through April 2006 VA 
treatment notes from a VA psychiatrist which contain an 
assessment of depression with psychotic features primarily 
due to medical condition and pain.  

At this point, to resolve the question of whether a diagnosis 
of depressive disorder is warranted, and to resolve the 
question of whether any such disorder is due, in whole or in 
part, to the veteran's service-connected chronic lumbosacral 
strain with degenerative disc disease and degenerative joint 
disease and for residuals of right hip fracture, the Board 
finds that another VA psychiatric examination is necessary.  

After it is conducted, the RO should consider all additional 
evidence which has been submitted, because under Bell v. 
Derwinski, 2 Vet. App. 611 (1992), a September 2005 VA 
medical record was received before the case was transferred 
to the Board and also because other VA medical records dating 
from October 2005 to April 2006 were received either within 
90 days after the case was transferred to the Board, or later 
but with good cause (their inability to be produced earlier) 
shown.

The veteran is hereby notified that it is the veteran's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 
(2006).

Accordingly, the case is REMANDED for the following action:

1.  A VA psychiatric examination should 
be conducted.  The examiner should 
review the claims folder, examine the 
veteran, and render an opinion with 
reasons as to whether a diagnosis of 
depressive disorder is warranted.  If 
that opinion is in the affirmative, the 
examiner should also render an opinion 
with reasons as to whether it is at 
least as likely as not (a probability 
of at least 50 percent) that such 
depressive disorder is due, in whole or 
in part, to his service-connected 
disability (i.e., chronic lumbosacral 
strain with degenerative disc disease 
and degenerative joint disease 
residuals, right hip fracture).  The 
claims folder should be made available 
to the examiner.


2.  Thereafter, the RO should consider 
the claim for service connection for 
depression secondary to a 
service-connected disability in light of 
all evidence of record, including the VA 
medical records dating from September 
2005 to February 2006 and the above VA 
examination report.  If benefits sought 
on appeal remain denied, the veteran and 
his representative should be furnished a 
Supplemental Statement of the Case and 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



